705 S.E.2d 735 (2011)
STATE of North Carolina
v.
Ronnie Wallace LONG.
No. 265PA09.
Supreme Court of North Carolina.
February 4, 2011.
Roy Cooper, Attorney General, by Daniel P. O'Brien, Assistant Attorney General, for the State.
Marilyn G. Ozer and William F.W. Massengale, Chapel Hill, for defendant-appellant.
PER CURIAM.
Justice JACKSON took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the order of the superior court. Accordingly, the order of the superior court is affirmed. See, e.g., State v. Greene, 298 N.C. 268, 258 S.E.2d 71 (1979); State v. Johnson, 286 N.C. 331, 210 S.E.2d 260 (1974).
AFFIRMED.